DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the appeal brief filed on 10/12/2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111  (if this Office action is non-final) or a reply under 37 CFR 1.113  (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31  followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20  have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
*****
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36 recites “the third or fourth end portion to the second middle portion”, there is insufficient antecedent basis for the limitations in the claim.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-12, 16-17, 22-25, 27-32,34-36  are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto(US 20180039303)(hereinafter Hashimoto) in view of Tucker (US 20140189935)(hereinafter Tucker).
Regarding claim 11, Hashimoto teaches an apparatus configured to roll a portion of a clothing item around a portion of a wearer’s body, the apparatus comprising:
	a band (340) comprising one or more metal bistable spring strips (para [0066], the support member is easily transformed from a first flat state to a second rounded state; the material for the ribbon spring 340 can be thin, resilient aluminum, nitinol or a shape memory polymer) and a first top surface, a first bottom surface, a first end portion, a first middle portion and a second end portion (fig 3C);
	wherein the band is flexible in a longitudinal direction, allowing the apparatus to be configurable between a substantial linear orientation and a substantially coiled orientation (para [0066]);
	wherein the first top surface of the band is concave across its width and the first bottom surface of the band is convex across its width when the apparatus in the substantially linear orientation (fig 3C, the support member 340 comprising a curved across its width when the support member 340 in the linear orientation on the layer 370); and 
	wherein the band is substantially rigid in a direction perpendicular to its length (para [0066], the support member 340 is constructed from a variety of materials that provide mechanical stability and allow a user to easily transform the flexible wearable apparatus between flat and rounded states).
	Hashimoto does not teach in fig 3C, the first middle portion of the band is narrower in width than the first and second end portions of the band. However, in fig 4C, Hashimoto teaches the middle portion (403) is narrower in the width than the first and second end portions (fig 4C). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the middle portion of the band 340 in fig 3C with narrower middle portion as taught in fig 4C for the benefit of reducing the elastic forces and increasing the curvature compared to the other parts (Hashimoto, para [0073], lines 1-4).
	Hashimoto does not clearly show the band is configured to wrap at least partially around the portion of the clothing item to be rolled around the portion of the wearer’s body when in the coiled orientation. However, Hashimoto teaches in para [0069], the flexible wearable apparatus is used as a decorative bracelet or a headband; para [0078], figs 7A-7C, the flexible wearable apparatus may encompass the entire forearm, or any part of the body. And in the same field of decorative band with display, Tucker teaches the band is configured to wrap at least partially around the portion of the clothing item to be rolled around the portion of the wearer’s body when in the coiled orientation (fig 3). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to show how to use the flexible wearable apparatus of Hashimoto in a decorative display that the band is configured to wrap at least partially around the portion of the clothing item to be rolled around the portion of the wearer’s body when in the coiled orientation as taught by Tucker for the benefit of holding a shirt cuff in a desired position on the forearm and also providing a fashionable appearance (Tucker, abstract).
	Regarding claim 12, Hashimoto teaches a covering (370, 360) substantially encasing and conforming to the shape of the band (fig 3C), the covering comprising a third end portion, a fourth end portion, a second middle portion, a second top surface, and a second bottom surface (Fig 3C). And Tucker teaches an elongated band and a display element, the band is disposed between the layers of the clothing item when the clothing is in a rolled position (fig 3). 
Regarding claim 16, Hashimoto teaches the covering comprises one or more fabric, leather or silicone (para [0064], the covering 370, 360 made of leather or the like).
Regarding claim 17, Hashimoto teaches the second bottom surface comprises a visual indicator to differentiate it from the second top surface (the bottom surface is a complete part of leather without a window for display; and in para [0064], the bottom 370 may provide aesthetic benefits, including color and texture, as well as comfort and environmental benefits). Then the modified Hashimoto in view of Tucker teaches the bottom surface is configured to indicate that the bottom surface is to be placed against the clothing item to be rolled when in an unrolled position.
Regarding claim 22, Tucker teaches the clothing item is a cuff of a shirt sleeve. Hashimoto teaches the second bottom surface comprises one or more portions of raised or textured material (para [0064], the bottom 370 may provide aesthetic benefits, including color and texture), and the second top surface is smooth (fig 3C).
	Regarding claim 23, Hashimoto teaches the apparatus does not include any fasteners to connect the apparatus to the clothing item or to connect the first end portion to the second end portion (fig 3C).
Regarding claim 24, the modified Hashimoto in view of Tucker teaches the band is configured to maintain the clothing item in a rolled position until the clothing item is unrolled by the wearer and to be interchangeable used with multiple clothing items  (Tucker, fig 3). It is noted that the ability “to maintain the clothing item in a rolled position until the clothing item is unrolled by the wearer and to be interchangeably used with multiple clothing items” is functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function.
Regarding claim 25, the modified Hashimoto in view of Tucker teaches the band is configured to maintain the clothing item in a rolled position without unrolling during normal arm and leg movement and to be interchangeable used with multiple clothing items (Tucker, fig 3). It is noted that the ability “to maintain the clothing item in a rolled position without unrolling during normal arm and leg movement and to be interchangeable used with multiple clothing items” is functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function.
	Regarding claim 27, Hashimoto teaches a covering (370, 360) substantially encasing and conforming to the shape of the band (fig 3C), the covering made of one or more leather (para [0064]) and the leather material is configured to prevent snagging of the clothing item.
Regarding claim 28, the modified Hashimoto in view of Tucker teaches the band is configured to create rolls in the portion of the clothing item that are substantially uniform in size (Tucker teaches the band is placed at the seam 208 between the cuff and the sleeve then the band is configured to create rolls in the portion of the clothing item that are substantially uniform in size of the cuff size by unbuttoning the button 216 and making uniform rolls). It is noted that the ability “to create rolls in the portion of the clothing item that are substantially uniform in size” is functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function.
Regarding claim 29, The modified Hashimoto in view of Tucker teaches the band is configured to maintain the coiled orientation after the clothing item is rolled (Tucker, fig 3) and until the wearer unrolls the clothing item and uncoils the band (Tucker, para [0031], para [0047], the user may use one or more connectors to open a sleeve accessory to uncoil the band and unrolls the clothing item). It is noted that the ability “to maintain the coiled orientation after the clothing item is rolled and until the wearer unrolls the clothing item and uncoils the band” is functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function.
	Regarding claim 30, The modified Hashimoto teaches the portion of the wearer’s body is an arm (Tucker, fig 3) and wherein the band is configured to maintain the coiled orientation during normal arm and leg movement (Tucker, fig 3, para [0031]). It is noted that the ability “to maintain the coiled orientation during normal arm and leg movement” is functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function.
	Regarding claim 31, the modified Hashimoto teaches the band is removable from one clothing item and interchangeably usable with one or more other clothing items (Tucker, fig 3, para [0031]).
	Regarding claim 32, the modified Hashimoto teaches the portion of the clothing item is a sleeve and the band is configured to wrap at least partially around the sleeve to be rolled when in the coiled orientation (Tucker, fig 3). It is noted that the ability “to wrap at least partially around the sleeve to be rolled when in the coiled orientation” is functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function.
	Regarding claim 34, Hashimoto does not teach in fig 3C the first and second end portions thicker than the first middle portion. However, Hashimoto teaches in fig 4B the first and second end portions of the band are thicker than the first middle portion of the band (fig 4B, the middle portion comprising punched out area 402, which are less material than the first and second ends). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the middle portion of the band 340 in fig 3C with punched out areas as taught in fig 4B for the benefit of reducing the elastic forces and increasing the curvature compared to the other parts (Hashimoto, para [0073], lines 1-4).
Regarding claim 35, Hashimoto teaches in fig 4B the first and second end portions of the band are thicker than the first middle portion of the band (fig 4B, the middle portion comprising punched out area 402, which are less material than the first and second ends). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the middle portion of the band 340 in fig 3C with punched out areas as taught in fig 4B for the benefit of reducing the elastic forces and increasing the curvature compared to the other parts (Hashimoto, para [0073], lines 1-4). Then the modified Hashimoto teaches the third and fourth end portions are thicker than the second middle portion.
Regarding claim 36, Hashimoto does not explicitly teach a ratio of thicknesses of the third or fourth end portion to the second middle portion is around 2:1 to 8:1. However, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the band of Hashimoto comprising a ratio of thickness of a third or fourth end portion to a second middle portion around 2:1 to 8:1 for the benefit of reducing the elastic forces of the apparatus in use. It is noted that discovering the optimum or workable ranges of thickness of portions of the band involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (US 20180039303) in view of Tucker (US 20140189935), further in view of Karagozler (US 20170125940)(hereinafter Karagozler).
Regarding claim 13, Hashimoto does not teach a recessed area in only one of the end portions, the recessed area configured to receive a button on the clothing item and wherein the clothing item is a cuff on a shirt sleeve. However, in the same field of endeavor, Karagozler teaches a recessed area in only one of the end portions of the electronic strap 104 (fig 3, the recessed area of the connector plug 112 for making connections between the connector plug and a connector receptacle 114), the recessed area configured to receive a button (114) on the clothing item (106) and wherein the clothing item is a cuff on a shirt sleeve (fig 1). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify Hashimoto with a recessed area in only one of the end portions as taught by Karagozler for the benefit of enabling communication between electronics embedded in the garment and electronic components of the flexible wearable band (Karagozler, abstract).
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (US 20180039303) in view of Tucker (US 20140189935), in view of Karagozler (US 20170125940),  further in view of Mongan (WO 2015058167)(hereinafter Mongan).
Regarding claim 14, Hashimoto does not teach a recessed area in at least one of the end portions, the recessed area configured to receive a button on a sleeve cuff of the clothing item and wherein the clothing item is a long-sleeved shirt. However, in the same field of endeavor, Karagozler teaches a recessed area in at least one of the end portions of the electronic strap 104 (fig 3, the recessed area of the connector plug 112 for making connections between the connector plug and a connector receptacle 114), the recessed area configured to receive a button (114) on a sleeve cuff of the clothing item (106) and wherein the clothing item is a long-sleeved shirt (fig 1). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify Hashimoto with a recessed area in at least one of the end portions as taught by Karagozler for the benefit of enabling communication between electronics embedded in the garment and electronic components of the flexible wearable band (Karagozler, abstract).
Hashimoto does not teach the recessed area comprises a first pair of side facets, each angled in a direction from a second top surface toward the second bottom surface of the covering and toward a central longitudinal axis of the covering. However, in the field of garment fastening, Mongan teaches the recessed area comprises a first pair of side facets, each angled in a direction from the top surface toward the bottom surface of the covering and toward a central longitudinal axis  of the covering (annotated fig 2). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify Hashimoto with a first pair of side facets, each angled in a direction from the top surface toward the bottom surface and toward a central longitudinal axis as taught by Mongan for the benefit of connecting to the button of the garment. 


    PNG
    media_image1.png
    334
    271
    media_image1.png
    Greyscale

Regarding claim 15, Mongan teaches a second pair of side facets (annotated Mongan fig 2), disposed inwardly from the first pair of side facets, each of the second pair of side facets angled in a direction from the second top surface toward the second bottom surface of the covering and toward the central longitudinal axis of the covering; wherein the angle of the first pair of side facets is different than the angle of the second pair of side facets(annotated fig 2).

    PNG
    media_image1.png
    334
    271
    media_image1.png
    Greyscale

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (US 20180039303)in view of Tucker (US 20140189935), further in view of Rothkopf (US 20130044215)(hereinafter Rothkopf).
Regarding claim 20, Hashimoto does not clearly teach dimensions of the band. However, in the same field of endeavor, Rothkopf teaches typical slap bracelets are roughly one inch (about 2.5 cm)  in width by nine inches (about 22.5 cm) in length (para [0004]); and at least 0.006 inches (about 0.15 mm) thick (para [0029]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the band of Hashimoto comprising the dimensions of the band of Rothkopf for the benefit of providing a wearable accessory device including a flexible display (Rothkopf, abstract). Then the modified Hashimoto teaches the width of the first middle portion of the band is around 1.4 to 5cm, the width of each of the first and second end portions is around 1.4 to 5.4 cm, the length of the band is around 10 to 29 cm, and the thickness of the band is around 0.008 to 0.4 mm.
Regarding claim 21, Hashimoto does not clearly teach dimensions of the band. However, in the same field of endeavor, Rothkopf teaches typical slap bracelets are roughly one inch (about 2.5 cm)  in width by nine inches (about 22.5 cm) in length (para [0004]); and at least 0.006 inches (about 0.15 mm) thick (para [0029]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the band of Hashimoto comprising the dimensions of the band of Rothkopf for the benefit of providing a wearable accessory device including a flexible display (Rothkopf, abstract). Then the modified Hashimoto teaches the width of the second middle portion of the covering is around 1.5 to 5.1cm, the width of each of the third and fourth end portions is around 1.5 to 5.5 cm, the length of the covering is around 11 to 30 cm, and the thickness of the apparatus is around 1 to 6mm.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (US 20180039303) in view of Tucker (US 20140189935), further in view of Tang (US 20120267269)(hereinafter Tang).
Regarding claim 26, Hashimoto does not teach the second bottom surface comprising one or more portions of slip-resistant material. However, in the same field of endeavor, Tang teaches the protective case (100) for an electronic device is made of slip resistant material such as silicon (para [0010]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the material of the housing of Hashimoto with slip resistant material of Tang for the benefit of providing protection for the electronic device (Tang, para [0010]). Then the modified Hashimoto teaches the second bottom surface comprises one or more portions of slip-resistant material configured to be placed against the clothing item to be rolled when the clothing item is in an unrolled position.
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (US 20180039303) in view of Tucker (US 20140189935), further in view of Neumann (US 6158057)(hereinafter Neumann).
Regarding claim 33, Hashimoto does not clearly show the portion of the clothing item is a pant leg and wherein the band is configured to wrap at least partially around the pant leg to be rolled when in the coiled orientation. However, Neumann teaches a flexible band comprising display panel (fig 3) and configured to wrap at least partially around the pant leg when in the coiled orientation (fig 2B). It would have been obvious to one of the ordinary skill in the art before the effective filing date to show how to use the flexible wearable apparatus of Hashimoto in a decorative display that the band is configured to wrap at least partially around the pant leg as taught by Neumann for the benefit of holding a pant cuff up and providing display on the outer surface. It is noted that the ability “to wrap at least partially around the sleeve to be rolled when in the coiled orientation” is functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (US 20180039303).
Regarding claim 11, Hashimoto teaches an apparatus configured to roll a portion of a clothing item around a portion of a wearer’s body, the apparatus comprising:
	a band (340) comprising one or more metal bistable spring strips (para [0066], the support member is easily transformed from a first flat state to a second rounded state; the material for the ribbon spring 340 can be thin, resilient aluminum, nitinol or a shape memory polymer) and a first top surface, a first bottom surface, a first end portion, a first middle portion and a second end portion (fig 3C);
	wherein the band is flexible in a longitudinal direction, allowing the apparatus to be configurable between a substantial linear orientation and a substantially coiled orientation (para [0066]), and wherein the band is configured to wrap at least partially around the portion of the clothing item to be rolled around the portion of the wearer’s body when in the coiled orientation (para [0069], the flexible wearable apparatus is used as a decorative bracelet or a headband; para [0078], figs 7A-7C, the flexible wearable apparatus may encompass the entire forearm, or any part of the body; then the band is configured to wrap at least partially around the portion of the clothing item to be rolled around the portion of the wearer’s body when in the coiled orientation);
	wherein the first top surface of the band is concave across its width and the first bottom surface of the band is convex across its width when the apparatus in the substantially linear orientation (fig 3C, the support member 340 comprising a curved across its width when the support member 340 in the linear orientation on the layer 370); and 
	wherein the band is substantially rigid in a direction perpendicular to its length (para [0066], the support member 340 is constructed from a variety of materials that provide mechanical stability and allow a user to easily transform the flexible wearable apparatus between flat and rounded states).
	Hashimoto does not teach in fig 3C, the first middle portion of the band is narrower in width than the first and second end portions of the band. However, in fig 4C, Hashimoto teaches the middle portion (403) is narrower in the width than the first and second end portions (fig 4C). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the middle portion of the band 340 in fig 3C with narrower middle portion as taught in fig 4C for the benefit of reducing the elastic forces and increasing the curvature compared to the other parts (Hashimoto, para [0073], lines 1-4).
	Hashimoto does not clearly show the band is configured to wrap at least partially around the portion of the clothing item to be rolled around the portion of the wearer’s body when in the coiled orientation. However Hashimoto teaches in para [0069], the flexible wearable apparatus is used as a decorative bracelet or a headband; para [0078], figs 7A-7C, the flexible wearable apparatus may encompass the entire forearm, or any part of the body; or any other objects. It is obvious to one of the ordinary skill in the art before the effective filing date of the invention to recognize that the band of Hashimoto is configured to wrap at least partially around the portion of the clothing item to be rolled around the portion of the wearer’s body when in the coiled orientation for the benefit of flexibly wrapping around the clothing item covering the user’s body for the purpose of being decorative and providing information over the clothing part.
	It is noted that the ability “to wrap at least partially around the portion of the clothing item to be rolled around the portion of the wearer’s body when in the coiled orientation” is functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Block (US 20150338677)(hereinafter Block).
Regarding claim 11, Block teaches an apparatus configured to roll a portion of a clothing item around a portion of a wearer’s body, the apparatus (fig 1) comprising:
	a band (100) comprising one or more metal bistable spring strips (para [0021]) and a first top surface, a first bottom surface, a first end portion, a first middle portion and a second end portion (fig 1);
	wherein the first middle portion (106) is narrower in width than the first and second end portions of the band (fig 1); 
	wherein the band is flexible in a longitudinal direction, allowing the apparatus to be configurable between a substantial linear orientation (a first position 112) and a substantially coiled orientation (a third position 118);  
	wherein the first top surface of the band is concave across its width and the first bottom surface of the band is convex across its width when the apparatus in the substantially linear orientation (fig 5C); and 
	wherein the band is substantially rigid in a direction perpendicular to its length (para [0021], the band comprises a flexible bistable spring band ).
	Block does not clearly show the band is configured to wrap at least partially around the portion of the clothing item to be rolled around the portion of the wearer’s body when in the coiled orientation. However in para [0022], Block teaches the band 100 may be capable of conforming to various regions of a human such as an arm, a leg, an ankle, etc., or various objects such as a tube of a bicycle frame, etc.; then it is obvious to one of the ordinary skill in the art before the effective filing date of the invention to recognize that the band of Block is configured to wrap at least partially around the portion of the clothing item to be rolled around the portion of the wearer’s body when in the coiled orientation for the benefit of flexibly wrapping around the clothing item covering the user’s body when the band is not in use.
	It is noted that the ability “to wrap at least partially around the portion of the clothing item to be rolled around the portion of the wearer’s body when in the coiled orientation” is functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function.
Response to Arguments
Applicant’s arguments with respect to claim 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370. The examiner can normally be reached Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/U.T.N./            Examiner, Art Unit 3732                                                                                                                                                                                            

/KHOA D HUYNH/            Supervisory Patent Examiner, Art Unit 3732